 
Exhibit 10.1


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”) is dated as of July 31, 2009, and is
entered into by and between ThermoEnergy Corporation, a Delaware corporation
having its principal place of business in Little Rock, Arkansas (the “Debtor”),
and Focus Fund, L.P. (the “Secured Party”).  Capitalized terms not otherwise
defined herein are used as defined in the Arkansas Uniform Commercial Code on
the date of this Agreement.


WHEREAS, the Debtor is borrowing up to Six Hundred Thousand Dollars ($600,000)
from the Secured Party pursuant to that certain 8% Secured Convertible
Promissory Note of even date herewith in favor of  the Secured Party (the
“Note”); and


WHEREAS, it is a condition precedent to the Secured Party’s making any advances
to the Debtor under the Note that the Debtor execute and deliver to the Secured
Party a security agreement in substantially the form hereof; and


WHEREAS, the Debtor wishes to grant a security interest in favor of the Secured
Party as herein provided.


NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.  Grant of Security.  As consideration for the Secured Party’s loan to
the  Debtor pursuant to the Note, the Debtor hereby grants to the Secured Party
a security interest in the entirety of the Debtor’s Membership Interest
(representing an 85% beneficial ownership) in ThermoEnergy Power Systems, LLC, a
Delaware limited liability company (“TEPS”) and any and all proceeds from the
transfer, assignment or other permitted disposition thereof (the
“Collateral”).  Notwithstanding the foregoing, the security interest in the
Collateral granted hereby shall attach only to a portion of the Debtors’
membership Interest in TEPS representing a 42% beneficial ownership until such
time as the aggregate amount advanced by the Secured Party to the Debtor under
the Note equals $600,000, whereupon the security interest in the entirety of the
Collateral shall attach.


SECTION 2.  Security for Obligations.  This Agreement secures and the Collateral
is collateral security for the prompt payment or performance in full (including,
without limitation, amounts that would become due but for the filing of a
petition in bankruptcy), of all amounts when due under the Note, as well as the
Debtor’s performance and observance of all covenants contained herein and in the
Note (the “Obligations”).

 
1

--------------------------------------------------------------------------------

 

SECTION 3.  Further Assurances.  The Debtor hereby authorizes the Secured Party
to execute and file any and all financing statements necessary to carry out this
Agreement.  The Debtor further agrees that from time to time, at the expense of
the Debtor, the Debtor will promptly execute and deliver all further instruments
and documents, and take all further action that the Secured Party may reasonably
request, in order to perfect, protect and maintain or establish the priority of
any security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to the Collateral.


SECTION 4.  Representations, Warranties and Covenants. The Debtor represents,
warrants and covenants as follows:
 
(a)    The Debtor is a corporation existing and in good standing under the laws
of the State of Delaware.
 
(b)    TEPS is a limited liability company existing and in good standing under
the laws of the State of Delaware.
 
(c)     The Debtor is duly empowered and authorized to enter into and perform
its obligations under this Agreement and all other instruments and transactions
contemplated hereby or relating hereto.  The Debtor is duly empowered and
authorized to own and to grant security interests in the Collateral.  The
execution, delivery and performance by the Debtor of this Agreement, of the Note
and of all other instruments contemplated hereby do not and will not violate any
law or any provision of, nor be grounds for acceleration under, any agreement,
indenture, note or instrument which is binding upon the Debtor, including
without limitation, the Debtor’s Certificate of Incorporation, By-Laws and any
other loan or security agreements to which the Debtor is a party or by which the
Debtor or its property is bound.
 
(d)     Assuming the due filing of financing statements in proper form with the
Secretary of State of the State of Delaware, the security interest granted to
the Secured Party pursuant to this Agreement is a valid, perfected
first-priority security interest in the that portion of the Collateral in which
a security interest may be perfected under the Uniform Commercial Code.
 
(e)      The Debtor shall not hereafter transfer, assign or otherwise dispose of
the Collateral without the Secured Party’s prior written consent.  The Debtor
shall not create, permit or suffer to exist, and shall take such other action as
is necessary to remove, any claim to or interest in the Collateral, and shall
defend the right, title and interest of the Secured Party in and to the
Collateral against all claims and demands of all persons and entities at any
time claiming the same or any interest therein.
 
 
2

--------------------------------------------------------------------------------

 

SECTION 5.  Secured Party’s Appointment as Attorney-in-Fact.  The Debtor hereby
irrevocably constitutes and appoints, from and after the occurrence of a default
by the Debtor in its obligations under this Agreement, the Secured Party and any
officer or agent thereof, with full power of substitution, as the Debtor’s true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Debtor and in the name of the Debtor or in the Secured
Party’s own name, from time to time in the Secured Party’s discretion, for the
purpose of carrying out the terms of this agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this agreement and,
without limiting the generality of the foregoing, hereby grants to the Secured
Party the power and right, on behalf of the Debtor, without notice to or assent
by Debtor to execute, file and record all such financing statements,
certificates of title and other certificates of registration and operation and
similar documents and instruments as the Secured Party may deem necessary or
desirable to protect, perfect and validate the Secured Party’s security
interest.
 
The Debtor hereby ratifies all that such attorneys shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable so long as any amount of principal or accrued
interest under the Note remains unpaid.
 
The powers conferred upon the Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon the Secured Party
to exercise any such powers.  The Secured Party shall be accountable only for
amounts that the Secured Party actually receives as a result of the exercise of
such powers and neither the Secured Party nor any of its partners, officers,
directors, employees or agents shall be responsible to the Debtor for any act or
failure to act, except for the Secured Party’s own gross negligence or willful
misconduct.
 
SECTION 6.   Remedies.  If a default by the Debtor in its Obligations under
Section 2 of this Agreement shall have occurred and be continuing, the Secured
Party shall have all of the rights and remedies which secured parties may have
under the Arkansas Uniform Commercial Code or other applicable law or at equity,
and may do, at its option, one or more of the following, with or without further
notice to the Debtor:


(a)     Accelerate and declare all or any part of the Obligations to be
immediately due, payable and performable;


(b)     Appropriate, set off and apply to any or all of the Obligations, any or
all Collateral in such manner as the Secured Party may determine; and/or


(c)      Foreclose the security interest created under this Agreement or under
any other agreement relating to the Collateral by any procedure permitted under
the Arkansas Uniform Commercial Code. with or without judicial process.


SECTION  7.  Termination of Security Interest.  The Secured Party’s security
interest in the Collateral shall be extinguished when (a) the Debtor completes
performance of all Obligations to the Secured Party, and (b) the Secured Party
has no commitment to the Debtor (whether under the Note or otherwise) that would
give rise to an Obligation.  .

 
3

--------------------------------------------------------------------------------

 

SECTION  8.  Governing Law.  This Agreement and the rights of the parties shall
be construed and enforced in accordance with the laws of the State of Arkansas
applicable to agreements executed and to be performed wholly within such state
and without regard to principles of conflicts of law.  Each party irrevocably
(a) consents to the jurisdiction of the federal and state courts situated in
Little Rock, Arkansas in any action that may be brought for the enforcement of
this Note, and (b) submits to and accepts, with respect to its properties and
assets, generally and unconditionally, the in personam jurisdiction of the
aforesaid courts, waiving any defense that such court is not a convenient
forum  In any such litigation to the extent permitted by applicable law, each
party waives personal service of any summons, complaint or other process, and
agrees that the service thereof may be made either (i) in the manner for giving
of notices provided in the Note (other than by telecopier) or (ii) in any other
manner permitted by law..


SECTION  9.  Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation and in any other jurisdiction,
shall not in any way be affected or impaired thereby.


SECTION  10. General.  The Secured Party shall not be deemed to have waived any
of its respective rights hereunder or under any other agreement, instrument or
paper signed by the Debtor unless such waiver be in writing and signed by the
Secured Party.  No delay or omission on the part of the Secured Party in
exercising any right shall operate as a waiver of such right or any other
right.  All of the Secured Party’s rights and remedies, whether evidenced hereby
or by any other agreement, instrument or paper, shall be cumulative and may be
exercised singularly or concurrently.  The provisions hereof shall, as the case
may require, bind or inure to the benefit of, the respective heirs, successors,
legal representatives and assigns of the Debtor and the Secured Party.
 
SECTION 11.  Amendments.  This Agreement may be amended or modified only by a
written instrument executed by each party hereto.


SECTION 12.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Debtor and Secured Party have caused this Agreement to be
duly executed as of the date first above written.
 
 
4

--------------------------------------------------------------------------------

 
 
ThermoEnergy Corporation
   
By: 
  /s/  Dennis C. Cossey
 
Dennis C. Cossey
 
Chairman and Chief Executive Officer
   
Focus Fund l.p.
   
By:
  /s/  J. Winder Hughes III


 
5

--------------------------------------------------------------------------------

 
 